Citation Nr: 0924125	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a skin condition, to 
include as due to service connected malaria.

2. Entitlement to service connection for a bilateral eye 
condition.

3. Entitlement to service connection for vertigo, to include 
as due to service connected malaria.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) from April 2006 and August 2006 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In the April 2006 decision, the RO 
denied entitlement to service connection for a bilateral eye 
condition.  In the August 2006 decision, the RO denied 
entitlement to service connection for vertigo and shingles.  

In his May 2007 substantive appeal (VA Form 9), the Veteran 
raised the issue of entitlement to service connection for 
hypertension.  This claim has not yet been adjudicated and is 
therefore referred to the RO for appropriate action.  

The issues of service connection for a bilateral eye 
condition and vertigo are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is currently service connected for residuals 
of vivax malaria, rated 0 percent disabling, effective April 
1, 2005.

2. The Veteran's skin condition, diagnosed as shingles and 
solar lentigo, is not among the diseases presumptively 
service connected based on herbicide exposure; nor is it 
etiologically related to the Veteran's service connected 
malaria, in-service herbicide exposure, or any other disease 
or injury in service.



CONCLUSION OF LAW

The criteria for service connection for a skin condition are 
not met on a direct, secondary, or presumptive basis.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310 (2006 & 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating January 2006 letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for shingles as a residual of malaria on a 
direct and presumptive basis.  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in an April 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. at 83.  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.

VA attempted to afford the Veteran an examination in order to 
obtain an appropriate medical opinion as to his skin 
condition.  The examination was scheduled for May 15, 2006.  
Notice of this examination was sent to the Veteran's address 
of record in April 2006.  The Veteran did not appear for the 
scheduled examination.  In his December 2006 notice of 
disagreement (NOD), the Veteran alleged that he did not 
receive the notice.  The NOD shows that he was residing at 
the address to which the notice of examination had been sent.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach). 
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An 
allegation of non-receipt, by itself, is insufficient to 
rebut the presumption of regularity.  Id.  

Since VA sent the April 2006 notice of the examination to the 
Veteran's last address of record, and it was not returned as 
undeliverable, the presumption of regularity attaches.  
Because the Veteran failed to report for the scheduled 
examination and has not provided VA with good cause for the 
failure to report other than that he did not receive the 
notice which was sent to his address of record, his claim 
shall be decided on the basis of the evidence of record.  
38 C.F.R. § 3.655(b) (2008).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a skin 
condition is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be granted for a disability that is 
the proximate result of a service connected disease or 
disability.  38 C.F.R. § 3.310(a).  Service connection is 
also provided for a disability, which is proximately due to, 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310. The Court has held that service connection 
can be granted under 38 C.F.R. § 3.310, for a disability that 
is aggravated by a service- connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 
3.310 to explicitly incorporate the holding in Allen, except 
that it will not concede aggravation unless a baseline for 
the claimed disability can be established by evidence created 
prior to any aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006) (codified at 38 C.F.R. § 3.310(b)).

As discussed below, there is no competent evidence created 
either before or after the alleged aggravation, showing such 
aggravation.

A Veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran  was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Stefl v. Nicholson, 21 Vet App 120 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's treatment records include 
indications and a diagnosis of a skin condition.  Such 
records include a May 2005 medical notation of shingles and 
an undated Department of Defense medical examination report 
diagnosing the Veteran with solar lentigo on the face and 
scalp.  The Veteran served in Vietnam, and is presumed to 
have been exposed to herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Furthermore, the 
Veteran's service treatment records indicate that in February 
1968, the Veteran was diagnosed with vivax malaria.  Thus, 
there is evidence of a current skin disability, an in-service 
injury, and an in-service disease for which the Veteran is 
service connected..  

In a June 2005 Statement in Support of Claim (VA Form 21-
4138), the Veteran claimed that exposure to herbicides in 
Vietnam and his service connected malaria had contributed to 
his skin condition in that they had reduced his immune 
system's ability to fight off dormant infections.  

As for herbicide exposure, neither shingles nor solar lentigo 
are included in the list of conditions for which service 
connection can be granted on a presumptive basis under 
38 C.F.R. § 3.309(e).  Therefore, the Veteran is not entitled 
to presumptive service connection on the basis of exposure to 
herbicides.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 
27,630-41 (May 20, 2003) (stating that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted). 

The Board must also consider whether the Veteran is entitled 
to service connection for a skin condition on a direct 
incurrence basis.  There were no skin abnormalities noted in 
the Veteran's service treatment records, and the Veteran's 
January 1968 separation examination indicated that the skin 
was normal.  In addition, the evidence reflects that the 
Veteran's skin condition did not manifest until many years 
after service.  The Veteran has not reported in service 
symptoms or a continuity of symptomatology.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's skin condition was present in service or in the 
year immediately after service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Veteran has not reported a 
continuity of symptomatology, or contended that his skin 
condition was present in service.  There is also no other 
competent evidence indicating a nexus between the Veteran's 
skin condition and herbicide exposure, the Veteran's service 
connected malaria, or anything else in service.  Therefore, 
service connection for a skin condition is not warranted on a 
direct incurrence or secondary basis.

The only opinion linking the Veteran's current skin 
disability to service and his service connected malaria is 
that of the Veteran.  However, the Veteran has not 
demonstrated that he has the medical knowledge or training 
requisite for the rendering of medical opinions, and as a lay 
person, he lacks the necessary expertise to render a 
competent opinion as to medical causation.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, his opinion that 
the malaria and herbicide exposure caused his skin condition 
is of no probative weight.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for a skin condition must 
be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a skin condition is 
denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 
Vet. App. at 79 (2006).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83. 

The Veteran's private medical records indicate that he has 
been diagnosed with a bilateral eye disability, as evidenced 
by Dr. Bush's September 2005 examination report.  
Furthermore, Dr. Bush stated in his November 2005 examination 
report that the Veteran's eye condition could be due to an 
infection acquired while the Veteran was in a third world 
country.  Thus, Dr. Bush provides competent evidence of a 
possible link between the Veteran's eye disability and 
service.  However, it is not clear what history was 
considered, the opinion is equivocal and unaccompanied by a 
rationale, and it is ambiguous as to whether the Veteran's 
eye disability is due to service.  See Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (evidence favorable to the 
Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure, is insufficient to establish 
service connection).

As such, an examination is needed to obtain a competent 
medical opinion as to whether there is a relationship between 
the Veteran's current bilateral eye disability and service.   

In his December 2006 NOD, the Veteran indicated that he was 
continuing to have problems with his eye condition and 
residual effects of shingles.  While the Veteran did not 
specifically mention vertigo, he did provide a general 
statement that the NOD was in response to, among other 
things, the August 2006 rating decision in which the RO 
denied service connection for vertigo.  Furthermore, the 
Veteran did refer to vertigo in his May 2007 substantive 
appeal.  As the substantive appeal was filed within one year 
of the August 2006 rating decision, it is considered an NOD 
with regards to the denial of service connection for vertigo.  
38 C.F.R. § 20.302(a) (2008).  A statement of the case has 
not been issued as it relates to this issue.  38 U.S.C.A. 
§ 7105(a) (West 2002).  The Board is required to remand this 
issue for issuance of the necessary statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current bilateral eye 
disability.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum. The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the current 
bilateral eye disability is related to 
the Veteran's service.  The examiner must 
provide a rationale for each opinion.

The examiner is advised that the Veteran 
is competent to report his symptoms; and 
such reports must be considered in 
formulating any opinions.

2.  The agency of original jurisdiction 
should issue a statement of the case as 
to the issue of entitlement to service 
connection for vertigo.  This issue 
should not be certified to the Board 
unless a sufficient substantive appeal is 
submitted.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


